PER CURIAM.
We affirm the trial court’s order on appellant’s Rule 3.800(a) motion insofar as it awarded appellant credit for time served on Count I. See Fla. R.Crim. P. 3.800(a). We reverse the trial court’s order insofar as it declined to award credit for time served on Count II. As to Count II, we remand for reconsideration in light of State v. Mancino, 714 So.2d 429 (Fla.1998), which held that a claim of credit for time served that can be resolved on the face of the record is cognizable under Rule 3.800(a), even where the failure to award credit would not cause the sentence to exceed the statutory maximum.
STEVENSON and GROSS, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.